DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 were cancelled by preliminary amendments, claims 16-32 are added as new claims, claims 16-32 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2018 206 476.8, filed on 04/26/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 29 is objected to because of the following informalities: Claim 29 is dependent of claim 1 which was cancelled.  It should be dependent of claim 16. Appropriate correction is required.
Claim 30-31 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim on 16, 28-29, and .  See MPEP § 608.01(n).  Accordingly, the claims 30-31 not been further treated on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Examiner not sure 29-30, 32 are independent or dependent claims.  If these are independent form then rewrite the claim(s) in independent form or  amend the claim(s) to place the claim(s) in proper dependent form.

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Similarly claim 31 should be corrected by inserting appropriate steps of method 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Martin(DE 102015204210 A1:IDS supplied).

With regards to claim 16, Martin discloses,  method for transmitting radio identifiers by means of a mobile radio apparatus, the method comprising: 
repeatedly transmitting radio signals that each carry a radio identifier as an identity linked to the radio apparatus, with respect to a receiver of the radio signals, (Page 2; The invention is based on the finding that an improved protection of mobile radio devices against their detection and / or tracking by unauthorized third parties can be achieved by regularly changing the radio identifications of the radio devices according to a pseudorandom sequence of radio identifications.), wherein this respective radio identifier is selected for each of the radio signals dynamically from a sequence of radio identifiers that is contained in a set (Page 2; A first aspect of the invention relates to a method for transmitting radio IDs by means of a mobile radio device. The method includes a step of generating a pseudo-random sequence of radio tags according to a creation policy and based on initialization with a predetermined initialization value related to a particular time. Furthermore, the method comprises, as a further step, a repeated transmission of radio signals which, as an identity associated with the radio device, contain in each case one of the radio codes of the sequence with respect to receivers of the radio signals, this respective radio code being selected according to a predetermined deterministic update scheme from the sequence of radio codes , ), wherein the set contains a number of NЄN predefined sequences, which are each pseudorandom and, if N > 1, are each different than one another, of radio identifiers, and the respective radio identifier is selected in that (page 3; A "radio identifier" in the sense of the invention is to be understood as information transmitted via a radio signal, in particular a characteristic feature, characters or a set of characteristic features or characters for uniquely identifying something, in particular the radio device transmitting the radio signal. In particular, data or signals impressed on a radio signal, such as characteristic bit sequences or modulation signals by means of which a source or a transmitter of the radio signal can be identified, constitute a "radio identifier" in the sense of the invention. Also see page 5;): 
if N=1, from the one sequence contained in M, a predetermined deterministic update scheme assigned to this sequence is used to select one of the radio identifiers contained in said sequence (Page 3; The method comprises a step of generating a pseudo-random sequence of radio tags according to an associated predetermined generating rule and starting from an initialization having a predetermined associated initial timing related to a particular timing. ); and
 if N>1, one of the sequences is selected using a predetermined selection rule and, from the thus selected sequence, a predetermined deterministic update scheme assigned to this sequence is used to select one of the radio identifiers contained in said sequence (Page 3; By means of the updating scheme and the coupling of the initialization value at a certain point in time, the transmitting first radio device and the receiver device can generate identical and temporally synchronized sequences of radio identifiers on the basis of the same generation rule, so that at any given time the current radio identifications from both sequences are identical. page 5; According to a further preferred embodiment, a plurality of different sequences of radio IDs are generated for different associated mobile radio devices (transmitters), and the radio ID of the received radio signal is compared with one radio ID from each of the plurality of sequences of radio IDs, wherein said respective generated radio identifier is selected from the respective sequence of radio tags according to a predetermined associated deterministic update scheme. ); and 
the repeated transmission of the radio signals involves, at least for one of the radio signals, the associated transmission power and/or the associated transmission frequency being dynamically varied at the transmitter, using a predetermined deterministic variation scheme, in comparison with the transmission power and transmission frequency of an immediately preceding instance of the radio signals (Page 9; wherein a plurality of different sequences of radio identifications for different associated mobile radio devices ( 2 ; 3 ), and comparing the radio identity of the received radio signal with each radio identity from each of the plurality of radio identity sequences, said respective radio frequency identification selected according to a predetermined associated deterministic update scheme from the respective radio identity sequence. Page 5; According to another preferred embodiment, the generation policy comprises an iterative application of a cryptographic litter function which, for each iteration of at least one input value, provides an output value for the respective iteration from which the radio identity is derived for the associated element of the sequence of radio identities. The initialization value serves as an input value for the first iteration. For the subsequent iterations, the output value of the immediately preceding iteration serves as an input value. In this way, it is possible to iteratively generate a pseudo-random sequence of identifiers in a compact manner by means of a mathematical function. In this case, this sequence can be generated at least partially in advance, so that when an update of the radio identifier only one previously generated each next radio identifier from the sequence is selected as the current radio identifier. ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify preferred embodiment with others embodiments in order to provide an improved protection of mobile radio devices against their detection and / or tracking by unauthorized third parties can be achieved by regularly changing the radio identifications of the radio devices according to a pseudorandom sequence of radio identifications(Page 1).

With regards to claim 28, Martin discloses, A method for identifying a mobile radio apparatus on a receiving apparatus, wherein the method comprises the following steps: 
receiving a radio signal that carries a radio identifier as an identity linked to a signal source transmitting the radio signal (page 2; A first aspect of the invention relates to a method for transmitting radio IDs by means of a mobile radio device. The method includes a step of generating a pseudo-random sequence of radio tags according to a creation policy and based on initialization with a predetermined initialization value related to a particular time. Furthermore, the method comprises, as a further step, a repeated transmission of radio signals which, as an identity associated with the radio device, contain in each case one of the radio codes of the sequence with respect to receivers of the radio signals, this respective radio code being selected according to a predetermined deterministic update scheme from the sequence of radio codes), wherein a dynamic configuration of the receiving apparatus for a received signal strength and/or a reception frequency for receiving the radio signal is performed using a deterministic variation scheme that corresponds to that of the transmitter end for the radio signal and is synchronized thereto (Page 2; A first aspect of the invention relates to a method for transmitting radio IDs by means of a mobile radio device. The method includes a step of generating a pseudo-random sequence of radio tags according to a creation policy and based on initialization with a predetermined initialization value related to a particular time. Furthermore, the method comprises, as a further step, a repeated transmission of radio signals which, as an identity associated with the radio device, contain in each case one of the radio codes of the sequence with respect to receivers of the radio signals, this respective radio code being selected according to a predetermined deterministic update scheme from the sequence of radio codes; page 9; ethod according to claim 2, wherein a plurality of different sequences of radio identifications for different associated mobile radio devices ( 2 ; 3 ), and comparing the radio identity of the received radio signal with each radio identity from each of the plurality of radio identity sequences, said respective radio frequency identification selected according to a predetermined associated deterministic update scheme from the respective radio identity sequence. );
 comparing the radio identifier of the received radio signal either: (a) with a radio identifier from a predetermined sequence of radio identifiers, wherein the radio identifier is selected from the radio identifiers defined by the sequence, using a predetermined deterministic update scheme assigned to this sequence (page 5; According to a further preferred embodiment, a plurality of different sequences of radio IDs are generated for different associated mobile radio devices (transmitters), and the radio ID of the received radio signal is compared with one radio ID from each of the plurality of sequences of radio IDs, wherein said respective generated radio identifier is selected from the respective sequence of radio tags according to a predetermined associated deterministic update scheme. Thus, not only can it be detected whether a radio signal of a single particular first radio device is received or not, but also to which of several radio devices whose associated sequences have been generated, a received radio signal is optionally assigned.); or (b) with one or more radio identifiers that are each selected from another sequence, which are selected from a plurality of predefined, different and respectively pseudorandom sequences of radio identifiers using a predetermined selection rule, using a predetermined deterministic update scheme assigned to the respective selected sequence; and 
triggering a predetermined functionality on the receiving apparatus only if the comparison reveals that the received radio identifier are concordant with one of the radio identifiers compared therewith according to a predetermined comparison criterion (page 3; In yet another step, the radio identifier of the received radio signal is compared with a radio identifier from the generated sequence of radio tags, wherein said at least one generated radio identifier is selected according to a predetermined associated deterministic update scheme from the sequence of radio tags. In yet a further step, only if it is determined in the comparison that the radio identifiers compared with one another according to a predetermined comparison criterion match, a predetermined functionality is triggered at the receiving device. Otherwise, either no or other functionality is triggered.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify preferred embodiment with others embodiments in order to provide an improved protection of mobile radio devices against their detection and / or tracking by unauthorized third parties can be achieved by regularly changing the radio identifications of the radio devices according to a pseudorandom sequence of radio identifications(Page 1).

Wtith regards to claim 29, Martin discloses, A mobile radio apparatus () FIG 1 3 and associated text;, having: 
a communication unit for radio communication with a remote station (FIG 1 6 and associated text); and a processing unit for generating at least one pseudorandom sequence of radio identifiers and for selecting radio identifiers from the sequences (page 1; A first aspect of the invention relates to a method for transmitting radio IDs by means of a mobile radio device. The method includes a step of generating a pseudo-random sequence of radio tags according to a creation policy and based on initialization with a predetermined initialization value related to a particular time. Furthermore, the method comprises, as a further step, a repeated transmission of radio signals which, as an identity associated with the radio device, contain in each case one of the radio codes of the sequence with respect to receivers of the radio signals, this respective radio code being selected according to a predetermined deterministic update scheme from the sequence of radio codes , ); wherein the mobile radio apparatus is configured to carry out the method according to claim 1 (Pls see the rejection stated in claim1).

Claim 30 is system claims corresponding to apparatus claim 29/method claim 28 also rejected accordingly.

Claims 31 is system claim substantially similar to corresponding method claim 16, also rejected accordingly.


With regards to claim 32, Martin discloses A motor vehicle (FIG 1 1), comprising: the mobile radio apparatus of claim 29 or the system of claim 30 () Pls see the regection in claim 29 or 30 above).

Claims 19-20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Martin(DE 102015204210 A1:IDS supplied) in view of Buckley et al(US 20150038074 A1:IDS supplied).

With regards to claim 19, Martin does not exclusively but Buckley teaches, wherein if N>1 then the varying of the transmission power and the transmission frequency for successive radio signals using the variation scheme is defined in sequence-based fashion, so that, for at least one specific instance of the sequences, a varying of the transmission power and the transmission frequency that is independent of the corresponding varying for any other sequence is effected for those successive radio signals that carry a radio identifier from this specific sequence (Buckley FIG 6 608 to 612 and associated text; [0060]; The method 600 may include providing a plurality of NFC-enabled antennas and/or transmitters on the purchaser mobile device 602, generating a transmission having several transmission portions 604, such as dividing a complete transmission required to execute a financial transmission into transmission portions, randomly assigning each sequential transmission portion to a different antenna (and/or transmitter) than the antenna (and/or transmitter) that the preceding, subsequent, or adjacent transmission portion was assigned to 606; randomly selecting a different signal or waveform characteristic setting of the transmission portion that is different than the setting of the signal or waveform characteristic of the preceding, subsequent, or adjacent transmission portion (amplitude or power level, phase, frequency, transmission time or length, etc.) 608; and transmitting the transmission portions sequentially and/or simultaneously from different antennas (and/or transmitters) and at different signal characteristic settings 610 to inhibit eavesdropping. ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Martin’s method with teaching of Buckley in order to inhibit eavesdropping (Buckley [0060]).

With regards to claim 20, Martin in view of Buckley discloses, wherein according to the variation scheme the varying of the transmission power and the transmission frequency for the successive radio signals that carry a radio identifier of the respective at least one specific sequence is at least sometimes pseudorandomly controlled in a deterministic manner ([0060]; The method 600 may include providing a plurality of NFC-enabled antennas and/or transmitters on the purchaser mobile device 602, generating a transmission having several transmission portions 604, such as dividing a complete transmission required to execute a financial transmission into transmission portions, randomly assigning each sequential transmission portion to a different antenna (and/or transmitter) than the antenna (and/or transmitter) that the preceding, subsequent, or adjacent transmission portion was assigned to 606; randomly selecting a different signal or waveform characteristic setting of the transmission portion that is different than the setting of the signal or waveform characteristic of the preceding, subsequent, or adjacent transmission portion (amplitude or power level, phase, frequency, transmission time or length, etc.) 608;).

With regards to claim 24, Martin in view of Buckley discloses,  wherein the number N of sequences in the set from which that sequence from which the next radio identifier to be used for transmitting one of the radio signals is to be selected is selected using the selection rule is dynamically varied (Buckley [0052] It should be noted that changing certain signal characteristics may not have a noticeable impact on the intended recipient's receiver's ability to properly receive the transmission portions, while changing other signal characteristics may require the transmitting device and receiving device to have a pre-determined sequence of signal characteristics levels or settings. For instance, changing power levels or phases of transmitted portions may not adversely impact reception by the intended recipient. On the other hand, changing frequency or using frequency hopping techniques may require a pre-determined sequence of frequencies to be agreed upon by the transmitting device and the receiving device.).

With regards to claim 25, Martin in view of Bucley discloses, wherein the number N of sequences is dynamically varied by means of one or more of the following measures: generating one or more new sequences (Buckley [0052] It should be noted that changing certain signal characteristics may not have a noticeable impact on the intended recipient's receiver's ability to properly receive the transmission portions, while changing other signal characteristics may require the transmitting device and receiving device to have a pre-determined sequence of signal characteristics levels or settings. For instance, changing power levels or phases of transmitted portions may not adversely impact reception by the intended recipient. On the other hand, changing frequency or using frequency hopping techniques may require a pre-determined sequence of frequencies to be agreed upon by the transmitting device and the receiving device); deleting one or more already existent sequences; at least temporarily activating or deactivating one or more already existent sequences, so that only currently activated sequences are selectable using the selection rule, while currently deactivated sequences are selectable again only after fresh activation.


Allowable Subject Matter
Claims 17-18, 21-23, 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498